DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-20, 22, and 23 are pending and subject to this Office Action.
The previous objections to claims 1-6, 8, 10, 13, 15, 19, and 20 are withdrawn in view of the amendments made to the claims.
The previous rejection of claims 1-20 under 35 USC 112(b) is withdrawn in view of the amendment made to claims 1, 7, 8, and 12.

Response to Arguments
Applicant's arguments filed on 01/15/2021 have been fully considered but they are not persuasive. 
	Applicant argues Szesni and Molinier do not disclose or suggest contacting a process gas with a catalyst composition at 7,500-40,000 h-1. Applicant notes that while Szesni only discloses a gas hourly space velocity of 7,000 h-1, the Office asserted in the previous Office Action that the person of ordinary skill in the art would have optimized the process conditions and arrived at the claimed GHSV. Applicant refers to para. [0005] of the instant specification which discloses that in conventional front end selective hydrogenation processes GHSV is controlled to avoid thermal runaway, and contends that the person of ordinary skill in the art would not have had any reason to modify the process of Szeni to operate at an increased gas hourly space velocity because the person of ordinary skill in the art would have understood that doing so would increase the risk of thermal runaway.
-1 in Szesni do not necessarily suggest that this is the only GHSV that can be used in the process therein. It should be noted that Szesni is mainly directed to catalyst compositions useful for selective hydrogenation ([0002]-[0003]) and, therefore, the examples in Szesni are interpreted as exemplifying the use of the inventive catalysts at conventional reaction conditions, including a GHSV of 7000 h-1. The workable GHSV conditions for the selective hydrogenation using the catalyst compositions disclosed in Szesni should not be limited only to the GHSV employed in the examples of Szesni, since disclosed examples do not constitute a teaching away from a broader disclosure. MPEP 2123. II. Rather the workable GHSV conditions should include those that are conventionally employed in the art. In that regard, Molinier was cited as teaching that, in general, alkyne selective hydrogenation processes can be operated at a GHSV from about 100 to about 20,000 ([0054]). Therefore, in view of the teachings of Szesni and Molinier, it would have been obvious for one of ordinary skill in the art optimize the GHSV without undue experimentation and arrive at the claimed GHSV range, e.g., 7,500 h-1 to 40,000 h-1, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Applicant argues that the claimed process provides unexpected advantages. Applicant notes that the instant specification discloses “[t]he present inventors determined that as a result of the high selectivity of the catalyst described herein; advantageously, the methods described herein can be run at high throughput, while retaining selectivity and without causing runway. Applicant argues that the alleged advantages are demonstrated in Example 4 and 5. 
In response, it should be noted that Examples 4 and 5 are provided to demonstrate the superiority of ionic liquid-containing selective hydrogenation catalysts (“A1” and “A2”) compared to a selective hydrogenation catalyst containing no ionic liquid (“C”) by showing improved h-1 GHSV relative to 4,500 h-1 and (ii) the ethylene selectivity at various acetylene conversions for the catalysts A1, A2, and C at 4,500 h-1 and 13,000 h-1.  Example 5 shows the result of the same experiment as Example 4 except the feed was slightly different and the GHSVs employed are 7000 h-1 and 28,000 h-1. While the experimental data shown in Examples 4 and 5 can be considered to show the advantages of using ionic-liquid containing hydrogen catalyst, compared to a hydrogenation catalyst without an ionic liquid, e.g., in terms of ethylene selectivity, there is nothing in the data that shows criticality or unexpected results of the reaction at a relatively high GHSV (e.g., 13,000 h-1 in Example 4 and 28,000 h-1 in Example 5), let alone the GHSV values used in the experimental data do not sufficiently represent the claimed range of 7,500-40,000 h-1. In fact, both Examples 4 and 5 show that the reaction at a relatively high GHSV requires a higher temperature to achieve a desirable acetylene conversion (e.g. >95%) and results in a lower selectivity for all of the tested catalysts (“A1,” “A2,” and “C”), which suggests that use of a relatively high GHSV is actually less desirable. Therefore, Examples 4 and 5 in the instant specification do not show unexpected advantages of the claimed process.

It is noted that no arguments with regard to the double patenting rejection set forth in the previous rejection have been raised. Therefore, the double patenting rejection is maintained in the instant Office Action. 

Claim Objections
Claim 1 is objected to because of the following informalities.  
Claim 1, line 8: The limitation “the catalyst” should read “the catalyst composition” to be consistent with the limitation “a catalyst composition” at line 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Szesni et al. (US 2013/0102819 A1, cited in IDS dated 01/15/2020), in view of Molinier et al. (US 2005/0113613 A1).

(i) 47 mol% ethylene, 
(ii) 0.35 mol% acetylene, and 
(iii) 15 mol% hydrogen ([0082]).
The above ethylene, acetylene, and hydrogen contents read on the claimed limitations of at least 10 mol% ethylene, at least about 1 ppm acetylene, and at least 5 mol% hydrogen. Case law holds that “[w]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03, I. Szesni further discloses that the acetylene concentration at reactor outlet reaches <25 ppm (<0.0025 mol%) ([0082]). This reasonably suggests that about 0.7% (0.0025 / 0.35) of the acetylene in the process gas is unconverted, or about 99.3% of the acetylene in the process gas is converted (hydrogenated). Szesni further discloses examples where the amount of ethane produced is less than 1 mol% (e.g. A1, A2, A5, A6, A7, etc.). 
While Szesni provides an example where a selective hydrogenation of acetylene is operated at a GHSV of 7000 h-1 ([0082]), the reference does not explicitly teach the claimed GHSV range of “7,100 h-1 to 40,100 h-1.”
However, it should be noted that Szesni is mainly directed to catalyst compositions useful for the selective hydrogenation of acetylene ([0001]) and, therefore, the disclosed examples, e.g. Example 4 in [0082], are interpreted as exemplifying the invention at conventional reaction conditions, including a GHSV of 7000 h-1. That is, the workable GHSV conditions for the selective hydrogenation using the catalyst compositions disclosed in Szesni should not be limited only to the GHSV employed in the examples of Szesni, since disclosed examples do not constitute a teaching away from a broader disclosure. MPEP 2123. II. Rather 
Furthermore, Moliner teaches that the operating parameters of an alkyne selective hydrogenation processes are not narrowly critical and can be controlled in view of a number of interrelated factors including, but not necessarily limited to, the chemical composition of the feedstock, the control systems, and design of a particular plant ([0054]). Molinier notes that, in general, suitable operating parameters include a GHSV from about 100 to about 20,000 ([0054]).
Therefore, in the view of teachings of Szesni and Molinier, it would have been obvious for one skilled in the art to find the conventional reaction conditions for selective hydrogenation processes in the prior art and determine the full scope of the effective, workable conditions for the catalysts of Szesni via routine optimization based on said conventional reaction conditions. Thus, it would have been obvious for one of ordinary skill in the art optimize the GHSV and arrive at the claimed limitation of “7,100 h-1 to 40,100 h-1” since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed GHSV range is critical and has unexpected results, which would not have been obtained by routine experimentation.

Regarding claims 3, 4, 22, and 23, Szesni does not explicitly teach the claimed GHSV ranges of “10,000 h-1 to 40,000 h-1” (claim 3), “15,000 h-1 to 40,000 h-1” (claim 4), “20,000 h-1 to 40,000 h-1” (claim 22), and “20,000 h-1 to 30,000 h-1” (claim 23).  However, it is known in the art alkyne selective hydrogenation processes can be generally operated at a GHSV from about 100 to about 20,000, as taught by Molinier ([0054]), and it would have been obvious for one of ordinary skill in the art optimize the workable process conditions of Szesni, including GHSV, and 

Regarding claims 5 and 6, Szesni discloses an example where the selective hydrogenation is conducted at a temperature from 45ºC to 125 ºC ([0082]). The claimed temperature ranges of 20-140ºC (claim 5) and 40-100ºC (claim 6) overlap the range taught by Szesni, and are considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.

Regarding claim 9, Szesni discloses that the acetylene concentration at reactor outlet reaches <25 ppm (<0.0025 mol%) ([0082]). This reasonably suggests that about 0.7% (0.0025 / 0.35) of the acetylene in the process gas is unconverted, or about 99.3% of the acetylene in the process gas is converted (hydrogenated). A 99.3% conversion/hydrogenation falls within the claimed range of “at least 95 %,” thereby rendering it obvious. 

Regarding claim 10, Szesni further discloses examples where the amount of ethane produced is less than 0.5 mol% (e.g. A1, A5, A6, etc.).  Since the process gas does not contain any ethane prior to the selective hydrogenation, it can be said that an amount of ethane in the product of the selective hydrogenation is no more than 0.5 mol% greater than an amount of ethane in the process gas.

Regarding claim 11, Szesni discloses an example wherein the process gas comprises 47 mol% ethylene ([0082]), which reads on the claimed limitation of ethylene in an amount of at least 20 mol%. 

Regarding claim 12, Szesni discloses an example wherein the process gas comprises 0.35 mol% acetylene (3500 ppm) ([0082]), which reads on the claimed limitation of acetylene in an amount of at least 500 ppm.

Regarding claim 13, Szesni discloses an example wherein the process gas comprises 15 mol% hydrogen ([0082]), which reads on the claimed limitation of hydrogen in an amount in a range of 5 mol% to 35 mol%.

Regarding claim 14, Szesni discloses an example wherein the process gas contains 0.35 mol% acetylene, 15 mol% hydrogen, 0.02 mol% CO, 47 mol% ethylene, and balance nitrogen ([0082]). Therefore, the process gas in the example is considered to contain none (0%) of carbon-containing components other than C1-3 components.

Regarding claim 15, Szesni discloses that the catalyst comprises a porous support such as alumina, silica, titania, or a mixture thereof ([0021]). Szesni discloses that Sample A1 catalyst contains alumina, 0.017 wt% Pd, and 0.5 wt% ionic liquid ([0050]-[0051]). Therefore, it is reasonably expected that the catalyst of Sample A1 comprises about 99.5 wt% alumina (support).

Regarding claim 16, Szesni discloses that the palladium content in the catalyst is between 10 and 1000 ppm
prima facie obvious. 

Regarding claim 17, Szesni discloses that the catalyst may contain 0.1-10 wt% ionic liquid (cl. 10).

Regarding claim 18, Szesni discloses that the ionic liquid in the catalyst comprises one or more selected from the group consisting of 1-butyl-3-methylimidazolium triflate, 1-ethyl-3-methylpyridinium ethylsulfate, 1-butyl-1-methylpyrrolidinium triflate, 1-butyl-2,3-dimethylimidazolium triflate, 1-butyl-3-methylimidazolium tricyanomethane, 1-butyl-3-methylimidazolium methylsulfate, 1-butyl-3-methylimidazolium octylsulfate, 1-butyl-3-methylimidazolium tetrafluoroborate, 1-ethyl-3-methylimidazolium ethylsulfate, 1-ethyl-3-methylimidazolium methylphosphonate, 1-ethyl-3-methylimidazolium triflate, 1-butyl-1-methylpyrrolidinium bis(trifluoromethylsulfonyl)imide, 1-butyl-1-methylpyrrolidinium tetracyanoborate, 1-butyl-1-methylpyrrolidinium tris(pentafluoroethyl)trifluorophosphate, 1-butyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide, 1-butyl-3-methylimidazolium tricyanomethane, 1-ethyl-3-methylpyridinium bis(trifluoromethylsulfonyl)imide, 1-ethyl-3-methylimidazolium tetracyanoborate, 1-ethyl-3-methylimidazolium tris(pentafluoroethyl)trifluorophosphate, 1-methyl-3-octylimidazolium triflate, ethyldimethyl-(2-methoxyethyl)ammonium tris(pentafluoroethyl)trifluorophosphate, tributylmethylammonium dicyanamide, tricyclohexyltetradecylphosphonium tris(pentafluoroethyl)trifluorophosphate, 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide, and mixtures thereof ([0042]; cl. 18).

Regarding claim 19, Szesni discloses the catalyst contains 10-1000 ppm (0.001 wt% - 0.1 wt%) palladium ([0020]). The claimed limitation 0.02 wt% - 0.5 wt% palladium overlaps the corresponding range taught by Szesni and is considered prima facie obvious. Szesni further 

Regarding claim 20, Szesni discloses the catalyst contains 10-1000 ppm (0.001 wt% - 0.1 wt%) palladium ([0020]). The claimed limitation 0.02 wt% - 0.5 wt% palladium overlaps the corresponding range taught by Szesni and is considered prima facie obvious. Szesni further discloses that the catalyst has 0.1-10 wt% ionic liquid (cl. 10), thereby reading on the claimed range of up to 10 wt%. Although Szesni does not explicitly disclose that the support content in the catalyst is between 90 wt% and 99.9 wt%, the reference provides examples (e.g. A1), where the support content is about 99.5 wt% ([0050]-[0051]).
Szesni further discloses that the uncoated catalyst (not containing ionic liquid) has a BET surface area of ≤ 9 m2/g and a pore volume of 0.005 to 0.07 ml/g ([0022]-[0023]). Since the ionic liquid content in the catalyst only ranges from 0.1-10 wt% (cl. 10), it is reasonably expected that the addition of ionic liquid to the uncoated catalyst will cause insignificant changes to the above BET surface area and pore volume properties. Therefore, the claimed BET surface area of no more than 10 m2/g and pore volume of at least 0.05 mL/g are considered obvious.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Szesni et al. (US 2013/0102819 A1), in view of Molinier et al. (US 2005/0113613 A1), as applied to claim 1, and further in view of Nawaz et al. (US 2016/0214913 A1).
Regarding claims 7 and 8, while Szesni provides an example where a process gas containing 200 ppm carbon monoxide is used ([0082]), the reference does not explicitly teach the claimed carbon monoxide concentration ranges of “up to 20,000 ppm” (claim 7) and “0 ppm to 190 ppm” (claim 8).

Furthermore, it is known in the art, as evidenced by Nawaz ([0066]), that feed streams to the selective hydrogenation in a front end configuration, e.g., prior to removal of hydrogen, methane, and carbon monoxide, may contain carbon monoxide in an amount ranging from about 50 ppm to 5,000 ppm ([0066]). Nawaz notes that carbon monoxide forms from an inverse water-gas shift reaction in cracking furnaces, and as such, the concentrations of carbon monoxide can vary ([0066]). Since Szesni involves selective hydrogenation of acetylene in front-end mixed olefin feed streams (Abstract; cl. 17), one of ordinary skill in the art would reasonably interpret Szesni as encompassing, as a suitable feed material, feed streams having known front-end feed compositions, including a carbon monoxide concentration ranging from about 50 ppm to 5,000 ppm.
Therefore, the claimed carbon monoxide concentration ranges of “up to 20,000 ppm” (claim 7) and “0 ppm to 190 ppm” (claim 8) each overlap a range of 50-5000 ppm implicitly taught by Szesni, and are considered prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Rejection 1
Claims 1, 3-20, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 12, 14-19, and 21-23 of copending Application No. 16/660004 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated or rendered obvious by the reference claims. First, claim 1 of the instant application is rendered obvious by claims 1, 11, and 17 of the reference claims. In particular, claim 1 of the reference application discloses conducting a selective hydrogenation of acetylene (claim 1) using a catalyst comprising an ionic liquid (claim 17) at a GHSV of 7,500-40,000 h-1 (claim 11). Furthermore, the 3-20, 22, and 23 of the instant applicant are considered anticipated or rendered obvious by claims 1, 2, 12, 14-19, and 21-23 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Rejection 2
Claims 1, 3-20, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-23 of copending Application No. 16/660,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated or rendered obvious by the reference claims. First, claims 1 in the instant application is anticipated by claim 7 of the reference claim. Claims 3-20, 22, and 23 are considered anticipated or rendered obvious by claims 1-3 and 7-23 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASON Y CHONG/Examiner, Art Unit 1772         


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772